DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-23 and 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peyman (PG Pub. 2015/0182756).
Regarding Claims 16, 27, and 30, Peyman discloses a method for enhancing brain performances or treating pathological stress in a subject (see par. 10), wherein the method comprises i) administering a nanoparticle or nanoparticles aggregate to the subject (see par. 10), the nanoparticle or nanoparticles aggregate material being selected from a conductor material, a semiconductor material, an insulator material with a dielectric constant [Symbol font/0x65]ijk equal to or above 200, and an insulator material with a dielectric constant [Symbol font/0x65]ijk equal to or below 100 (see par. 23 and 132), and ii) exposing the nanoparticle or nanoparticles aggregate to an electric field (see par. 21).
Regarding Claim 17, Peyman discloses wherein the electric field is applied through transcranial electric stimulation or transcranial magnetic stimulation (see par. 41).
Regarding Claims 18-19, Peyman discloses the nanoparticles aggregate material is a conductor material selected from a metal, such as Ir, Pd, Pt, Au, or a mixture thereof, having a standard reduction potential E° above 0.2 (see par. 76-77) and an organic material, such as polyaniline, polypyrrole, polyacetylene, polythiophene, polycarbazole and/or polypyrene, having contiguous sp2 hybridized carbon centers in its structure (see par. 15 and 83).
Regarding Claims 20-21, Peyman discloses wherein the nanoparticle or nanoparticles aggregate material is a semiconductor material with a band gap Eg below 3.0 eV (see par. CdSe from Groups II and VI; 74-75 and 125).
Regarding Claims 22 and 28-29, Peyman discloses wherein the nanoparticle or nanoparticles aggregate material consists of an element from group IVA of the Mendeleev periodic table and is doped with a charge carrier selected from Al, B, Ga, In and P (see silicon lattice with aluminum atoms; par. 123).
Regarding Claims 23 and 25, Peyman discloses the material is an insulator material with a band gap Eg equal to or above 3.0 eV and the relative dielectric constant [Symbol font/0x65]ijk is measured between 20°C and 30°C and between 102 Hz up to the infrared frequency (see par. Silicon carbide; 76 and 132).
Regarding Claim 26, Peyman discloses wherein the method is for enhancing physical performances, or for enhancing learning, memorizing, sense perception, attention and/or decision making of a subject (see par. 49, 68, 129, and 173).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyman (PG Pub. 2015/0182756).
Regarding Claim 24, Peyman does not specifically disclose the material is a mixed-metal oxide selected from BaTiO3, KTaNbO3, KTaO3, SrTiO3 and BaSrTiO3. It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the mixed metal oxides listed since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al. (PG Pub. 2004/0254419) discloses electromagnetic stimulation to a nanomaterial (see par. 54 and 784).
El-Sayed et al. (PG Pub. 2009/0326614) discloses exposing nanoparticles to electromagnetic radiation (see par. 50) to cause them to bind to a target tissue (see par. 54).

Vitaliano (PG Pub. 2012/0263793) discloses exposure to EM radiation for nanoparticle elements to self-assemble in vitro (see Claim 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATASHA PATEL/Examiner, Art Unit 3792   

/Amanda K Hulbert/Primary Examiner, Art Unit 3792